Mitchell, J.
-The appellant was convicted, upon a trial by jury, of the crime of being a jointist, and has appealed.
The argument on behalf of the appellant that the prohibition law of this state has been displaced by the eighteenth amendment to the constitution of the United States and the Volstead act passed pursuant thereto has been answered in the negative by a number of our decisions from that of State v. Turner, 115 Wash. 170, 196 Pac. 638, down to State v. McFee, 121 Wash. 425, 209 Pac. 683.
The other assignments of error call in question the sufficiency of the evidence to justify the verdict and *200judgment. It was shown by an abundance of proof that the appellant personally sold quantities of intoxicating liquor to different persons in the building described in the information as the Carlton Hotel, situated at 310 Columbia street, Olympia, Washington, while the hotel was being conducted and maintained by him as lessee and manager. The proof presented a olear case for the jury to decide. The fact that the principal purpose for running the place was to furnish hotel accommodations was of itself no defense to the charge. State v. Greenwald, 116 Wash. 463, 199 Pac. 730.
Affirmed.
Parker, C. J., Holcomb, Mackintosh, and Bridges, JJ., concur.